Citation Nr: 9901283	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  90-04 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.



ATTORNEY FOR THE BOARD

James L. March, Counsel







INTRODUCTION

The veteran had active service from August 1946 to April 
1947.  He died on June [redacted], 1977.  

This matter originally came to the Board of Veterans Appeals 
(Board) on appeal from a March 1989 rating decision of the 
RO.  

In May 1990, the Board remanded for additional development.  
In a decision promulgated on March 6, 1991, the Board held 
that new and material evidence had not been submitted to 
reopen the claim of service connection of the cause of the 
veterans death.  The appellant then appealed to the United 
States Court of Veterans Appeals (Court).  

In a June 1992 Order, the Court held that new and material 
evidence had been submitted sufficient to reopen the 
appellants claim.  The Court vacated the Boards March 1991 
decision and remanded the case for additional proceedings.  

In a decision promulgated on December 18, 1992, the Board 
conducted a de novo review of all the evidence of record and 
denied the appellants claim of service connection for the 
cause of the veterans death.  The appellant appealed to the 
Court.  

In October 1994, the Court granted a Joint Motion for Remand, 
vacating the Boards December 1992 decision and remanding for 
additional proceedings.  

The Board remanded the case in February 1995 and January 1996 
for the purpose of obtaining additional development.  




CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that the veterans fatal hypertension 
was incurred in service.  She alleges that hypertension was 
shown to have been present during the one year presumptive 
period after service.  



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim.  



FINDINGS OF FACT

1.  The Certificate of Death reports that the veteran died on  
June [redacted], 1977 due to hypertension.  

2.  In his original claim of service connection, the veteran 
related a history of having been treated for heart pain in 
March 1947 at Clark Field Hospital, but did not identify any 
civilian physician other than Dr. Tabora as having knowledge 
of pertinent abnormality before, during or after service.  

3.  The first credible evidence of record submitted in 
connection with the veterans original claim was an October 
1963 report from Dr. Tabora who related a history of medical 
care and observation for hypertension with moderate cardiac 
hypertrophy since November 1962.  

4.  Other medical evidence submitted by Dr. Vito after the 
veterans death is found to be credible in that it adequately 
documents treatment rendered by that physician for various 
conditions including essential hypertension and 
atherosclerotic heart disease from September 1974 up until 
his demise in January 1997.  

5.  During the course of the veterans lifetime, service 
connection had not been established for hypertension or any 
other disability.  

6.  Although other statements, including those reportedly 
from Drs. Abena and Yuson, have been submitted for the 
purpose of showing that the veteran had been treated for 
borderline elevated blood pressure within the first year 
following his military service, they are not credible and, 
thus, are of limited probative value for the purpose of 
establishing that hypertension was present in service or to a 
degree of 10 percent or more during the one year presumptive 
period thereafter.  



CONCLUSION OF LAW

A service-connected disability is not shown to have caused or 
contributed substantially or materially in producing the 
veterans death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 1310, 5107, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.102, 3.301, 3.303, 3.307, 3.309, 3.312 (1998).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellants 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a claimant submits a well-grounded claim, VA must assist 
her in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the appellant is required to 
comply with 38 U.S.C.A. § 5107(a).  

The appellant seeks service connection for the cause of the 
veterans death, alleging that his fatal hypertension was 
incurred in service.  To establish service connection for the 
cause of the veterans death, the evidence must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  If the disorder is a chronic disease, 
service connection may be granted if manifest to a degree of 
10 percent within the presumptive period; the presumptive 
period for hypertension is one year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  



Facts

A careful review of the veterans service medical records 
shows that they are entirely negative for findings of 
hypertension or any blood pressure abnormality.  His physical 
examination at entrance shows a normal cardiovascular system; 
his blood pressure was 120/70.  At separation, his 
cardiovascular system was again reported to be normal, and 
his blood pressure was 126/70.  There was no reference to 
treatment for an enlarged heart or high blood pressure in 
March 1947 or at any other time during service.  

In a statement dated in July 1952, Arsenio B. Martinez, M.D., 
noted that he was treating the veteran for complaints of 
right leg pain.  The diagnosis was that of pain in the right 
leg due to an old wound.  In a statement dated in December 
1960, Dr. Martinez noted that he had treated the veteran from 
November 1960 to April 1964 for persistent pain in the right 
leg, due to an old World War II wound.  

In July 1963, the veteran filed a claim of service connection 
for an enlarged heart and high blood pressure.  He stated 
that he had received treatment in March 1947 at the Clark 
Field Hospital.  He reported that no civilian physicians had 
treated him for these alleged problems during or since 
service; however, he indicated that Dr. A. Tabora had seen 
him in 1962.  

In an October 1963 statement, Antonio T. Tabora, M.D., noted 
that he had first treated the veteran in November 1962.  The 
veterans complaints had included those of chest and back 
pains.  His blood pressure was reported to be 160/100.  Dr. 
Tabora diagnosed hypertension with moderate cardiac 
hypertrophy.  

The veterans Certificate of Death reports that he died on 
June [redacted], 1977, due to hypertension.  It was noted that the 
interval between the onset of the hypertension and the 
veterans death had been one year.  

In a September 1978 letter, Jesus R. Atencio, M.D., reported 
that he had treated the veteran in June 1948 for pulmonary 
influenza.  It was noted that, in December 1949, the veteran 
had had broncho-pneumonia and almost did not recover.  It was 
reported that ultimately a diagnosis of pulmonary 
tuberculosis was made and that that the veteran had the 
disease until 1964, the last time the veteran was seen by Dr. 
Atencio.  Dr. Atencio opined that the veteran would not 
recover if he did not continue treatment of pulmonary 
tuberculosis and apoplexy due to hypertension.  

In a September 1978 letter, Dr. Leon R. Alviar stated that he 
had treated the veteran for hypertension with apoplexy 
(paralysis of the right side of the body) and chronic coughs 
with chest pains and a history of hemoptysis and possibly 
pulmonary tuberculosis from August to September 1976.  He 
stated that he had suggested an x-ray study, but the veteran 
did not go for the study.  He noted that the veteran had died 
in June 1977.  

In a September 1978 affidavit, [redacted] stated 
that she had witnessed the veterans death.  She reported 
that she saw him vomit blood about an hour before he died.  
She stated that no doctor attended his death and attributed 
his death to pulmonary tuberculosis.  

In a January 1981 statement from Lorenzo A. Yuson, M.D., it 
was reported that the veteran was under medical treatment on 
January 15, 1948, for minimal pulmonary tuberculosis and 
acute hypertension.  It was noted that the veterans 
treatment had consisted of calcium injections, multi-
vitamins, cough syrup, cod liver oil and roverid tab.  

Conrado A. Vito, M.D., submitted a statement in February 
1989.  He also provided detailed information for the period 
from September 1974 to January 1977 when he had treated the 
veteran for pulmonary tuberculosis, rheumatoid arthritis, 
moderate to severe essential hypertension with 
encephalopathy, atherosclerotic heart disease and anemia.  

In an April 1989 statement, Dr. Vito listed all of the dates 
he had treated the veteran from September 1974 to January 
1977.  There was no attribution of hypertension to the 
veterans period of service.  

A joint affidavit signed by [redacted] and [redacted]
Yarcia in 1990 states that, in December 1947, they 
accompanied the veteran to the medical clinic of Dr. Federico 
D. Abena.  They noted that they knew that he was suffering 
from hypertension from 1947 until the time of his death in 
1977.  

In a September 1989 affidavit, from Federico D. Abena, M.D., 
it was noted that, in December 1947, the veteran had been 
seen complaining of frequent anginal attacks with moderate 
arthritis.  It was reported that the veterans blood pressure 
was 160/90 and that anti- high hyperensive [sic] drugs and 
medicine for the anginal symdrom [sic] given [sic].  It was 
noted that Dr. Abenas license number was 2515638.  

VA Field Examinations have been conducted in an attempt to 
verify treatment of the veteran by the various physicians 
discussed hereinabove.  In addition, attempts were to be made 
to verify background information concerning the professional 
activities of Drs. Abena and Yuson.  Several field 
examination reports dated from June 1995 to December 1997 
were completed.  It was determined that Drs. Alviar, Tabora, 
Atencio, Yuson and Abena had died and that no records of 
treatment of the veteran were available.  Drs. Yuson and 
Abena had graduated from medical school in the early 1930s.  
The Registration Department of the Philippine Regulation 
Commission reported that Dr. Abenas license number was 3961, 
and Dr. Yusons license number was 4225.  



Analysis

The evidence establishes that the veteran died of his 
hypertension.  The Board first finds that there is no medical 
evidence of hypertension during the veterans period of 
service.  As noted hereinabove, the only two available blood 
pressure readings during service were 120/70 and 126/70 at 
entrance and separation, respectively.  Indeed, the appellant 
has not contended that there is evidence of hypertension 
during service.  Her contention is that the evidence shows 
that the veteran had hypertension during the one-year 
presumptive period following service.  Thus, the question to 
be answered by the Board is whether hypertension was 
manifested to a compensable degree within one year of the 
veterans separation from service.  

The Board finds credible and probative the evidence from Drs. 
Vito and Tabora.  Dr. Tabora stated in October 1963 that he 
had treated the veteran since November 1962 for hypertension 
with moderate cardiac hypertrophy.  The veterans blood 
pressure at the time was 160/100.  Dr. Vito stated that he 
had treated the veteran from September 1974 to January 1977 
for pulmonary tuberculosis, rheumatoid arthritis, moderate to 
severe essential hypertension with encephalopathy, 
atherosclerotic heart disease and anemia.  

The Board finds very persuasive the fact that, in 1963, when 
the veteran filed his original claim of service connection 
for hypertension, he reported that the only physician who had 
treated him for hypertension subsequent to service was 
Dr. Tabora.  This statement of the veteran and Dr. Taboras 
report are particularly significant as it is the earliest 
contemporaneous evidence concerning the veterans 
hypertension.  Furthermore, the veteran did not appeal the 
ROs December 1963 denial of service connection for 
hypertension.  

The Board concedes that the veteran had hypertension as early 
as November 1962 and that the hypertension resulted in his 
death.  Indeed, the letter from Dr. Alviar concerning 
treatment of hypertension in 1976 is consistent with the 
evidence from Drs. Vito and Tabora.  The evidence, however, 
that the veteran had hypertension earlier than November 1962 
is simply not credible.  Drs. Abena and Yuson purportedly 
have provided statements that they treated the veteran for 
hypertension in December 1947 and January 1948, respectively, 
within one year of the veterans separation from service.  
Neither physician has provided any clinical records to 
support their statements, and attempts to secure such records 
have been unsuccessful.  The statements of Drs. Abena and 
Yuson are directly contradicted by the veterans statement in 
1963 that Dr. Tabora was the only physician to have treated 
his hypertension.  

The Board finds the veterans statement that Dr. Tabora was 
the only private physician who had treated his hypertension 
as of 1963 much more probative than the unsupported 
statements of Drs. Abena and Yuson.  

The Board also finds that the evidence gathered by the 
appellant lacks any credibility and that the medical evidence 
purportedly provided by Drs. Abena and Yuson, as well as the 
appellants statements and the joint affidavit signed by 
Nestor Oribello and Romulo A. Yarcia, is of limited probative 
value.  It is interesting that the appellant, who married the 
veteran in 1968, over twenty years following his separation 
from service, was able to gather medical evidence of 
treatment of the veterans hypertension from physicians who 
apparently even the veteran was unaware had treated him.  In 
the absence of acceptable medical evidence supporting the 
proposition that the veteran had hypertension within one year 
of his separation from service, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for the cause of the veterans death.  


ORDER

Service connection for the cause of the veterans death is 
denied.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.  
- 2 -
